Citation Nr: 1235609	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  97-27 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for chronic headaches to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from September 1950 to July 1952.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated April 1991 and January 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Florida; original jurisdiction now resides in the St. Petersburg, Florida RO.  

In August 2000, the Veteran presented sworn personal testimony during a formal hearing before a decision review officer at the San Juan, Puerto Rico RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In Board decisions in December 2003, July 2008, and March 2011, the claims on appeal were remanded for additional development.  The Board notes that additional claims that have been on appeal during the pendency of this claim were addressed in the March 2011 Board decision and were either denied or granted at that time.  Those claims (entitlement to service connection for posttraumatic stress disorder; whether new and material evidence has been received to reopen a claim of service connection for defective vision; and entitlement to service connection for loss of sensation in the left arm) are no longer on appeal.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for additional development action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board's March 2011 remand directed that the Veteran be afforded VA examinations to determine the nature and etiology of the claimed (1) right leg disability, and (2) headaches to include migraines.  The remand directed that, as to each claimed current disability (right leg or headaches), the appropriate VA examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  

Unfortunately, the resulting May 2011 VA examination report reflects that the examiner incorrectly noted that the Veteran was not seen during service or until many years post service for complaints of headaches.  Actually, the Veteran's release from active duty examination report reflects that he gave a history of headaches.  This fact was not considered by the examiner in making his determination.  

Moreover, it is noted that the May 2011 VA examination provided an opinion regarding the etiology of the Veteran's right leg/knee disabilities.  It was noted that this included DJD of the right knee.  The Board also noted that the Veteran had been diagnosed as having gout in the lower extremities.  Review of the record shows that the examiner provided an opinion as to etiology of the right leg/knee DJD and TKA.  However, the examiner did not discuss whether right leg gout was present, and, if so, whether such was of service origin.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) right leg/knee disability, (2) chronic headaches to include migraines.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations; such review must be noted in the examination reports.  All examination findings should be clearly reported.  

The appropriate examiner should clearly identify all diagnoses of (1) right leg/knee disability(ies), and (2) chronic headaches, to include migraines.  As to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records (STRS) referring to pertinent symptoms, and the Veteran's overall medical history, should be expressly discussed in connection with the medical opinion.  In particular, the separation report from 1952 which expressly notes that the Veteran had a history of headaches should be specifically discussed in considering whether headaches are of service origin.  Additionally, the Veteran's own reported recollections regarding pertinent in-service events concerning each disability should be specifically discussed as appropriate, to include the Veteran's June 1994 description of suffering frostbite while in Korea.  

Detailed reasons should be furnished for all opinions.  If the examiner(s) determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  In the interest of avoiding future remand, the RO/AMC should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.  

3.  Following completion of the above, and any other necessary development, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


